NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          JUN 26 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JARNAIL SINGH,                                   No.    18-70442

                Petitioner,                      Agency No. A098-516-498

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 24, 2020**

Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Jarnail Singh, a native and citizen of India, timely petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the Immigration Judge’s (“IJ”) denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). The parties are familiar with the facts, so we do not repeat them here.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review the BIA’s decision, “except to the extent that the IJ’s opinion is

expressly adopted.” Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006)

(quoting Cordon–Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000)). “We review

petitions for review of the BIA’s determination that a petitioner does not qualify

for asylum or withholding of removal under the highly deferential ‘substantial

evidence’ standard.” Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010) (citing

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992)).

      Although Singh was entitled to a presumption of a well-founded fear of

future persecution in India, substantial evidence supports the finding that Singh no

longer has a well-founded fear of future persecution because country conditions in

India have fundamentally changed. See 8 C.F.R. §§ 1208.13(b)(1)(i)(A) (asylum),

1208.16(b)(1)(i)(A) (withholding of removal). The BIA reviewed country

conditions evidence submitted by both parties and concluded that the situation in

India and Punjab for Sikhs has improved considerably since the mid-1990s. The

BIA also concluded that members of Singh’s political party, the Shiromani Akali

Dal Amritsar, no longer face widespread ill-treatment and harassment by the

police.

      The record reflects that the BIA considered how these country conditions

bore upon Singh individually. Reviewing the totality of the evidence, the BIA


                                          2
concluded that only high-level members of Sikh militant groups are likely to face

persecution in India. The BIA reasonably concluded that if current, low-level

members of Sikh militant groups are not likely to be persecuted, then neither

would Singh, who was at most viewed by police as a militant sympathizer decades

ago. See Singh v. Holder, 753 F.3d 826, 834 (9th Cir. 2014). Although Singh

points to conflicting evidence in the record, “we have repeatedly recognized that

the IJ and the BIA are entitled to rely on country reports that contain mixed

messages, ambiguities, or inconsistencies.” Id. at 831. Here, substantial evidence

supports the BIA’s decision to deny Singh’s applications for asylum and

withholding of removal.

      With respect to the CAT claim, the BIA is required to consider “information

regarding conditions in the country of removal” that may be “relevant to the

possibility of future torture.” 8 C.F.R. § 1208.16(c)(3)(iv). In light of the country

conditions evidence, substantial evidence supports the BIA’s determination that

Singh was unlikely to be tortured by, or with the acquiescence of, the Indian

government under current conditions in India.

      PETITION DENIED.




                                          3